In this case the Chancellor denied relief in a suit attacking an assessment for taxes made by the City of Orlando. The case was tried on its merits, the facts being determined in the city's favor.
After hearing the arguments of counsel and considering the records and briefs the Court is of the opinion that the decree appealed from accords with the law as enunciated in the cases of West Virginia Hotel Corp. v. W. C. Foster Co., 101 Fla. 1147,132 Sou. Rep. 842; Harjim, Inc., v. Owens, 64 F.2d 306
(certiorari denied by United States Supreme Court October 9, 1933), and therefore error therein has not been made to appear. So the decree appealed from is
Affirmed.
  DAVIS, C. J., and WHITFIELD and BUFORD, J. J., concur. *Page 434